Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 1 of 14 PageID #: 259




                     EXHIBIT A
I Started the Media Men List                           about:reader?url=https://www.thecut.com/2018/01/moira-donegan-i-start...
             Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 2 of 14 PageID #: 260




                   thecut.com




                   Moira Donegan
                   17-22 minutes




                   Photo-Illustration: Stevie Remsberg; Photos: Getty Images




1 of 13                                                                                                     4/8/2019, 3:49 PM
I Started the Media Men List                           about:reader?url=https://www.thecut.com/2018/01/moira-donegan-i-start...
             Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 3 of 14 PageID #: 261




                   Photo-Illustration: Stevie Remsberg; Photos: Getty Images




2 of 13                                                                                                     4/8/2019, 3:49 PM
I Started the Media Men List                           about:reader?url=https://www.thecut.com/2018/01/moira-donegan-i-start...
             Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 4 of 14 PageID #: 262




                   Photo-Illustration: Stevie Remsberg; Photos: Getty Images

                   In October, I created a Google spreadsheet called “Shitty Media
                   Men” that collected a range of rumors and allegations of sexual
                   misconduct, much of it violent, by men in magazines and
                   publishing. The anonymous, crowdsourced document was a first
                   attempt at solving what has seemed like an intractable
                   problem: how women can protect ourselves from sexual
                   harassment and assault.

                   One long-standing partial remedy that women have developed is
                   the whisper network, informal alliances that pass on open secrets


3 of 13                                                                                                     4/8/2019, 3:49 PM
I Started the Media Men List                            about:reader?url=https://www.thecut.com/2018/01/moira-donegan-i-start...
             Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 5 of 14 PageID #: 263

                   and warn women away from serial assaulters. Many of these
                   networks have been invaluable in protecting their members. Still,
                   whisper networks are social alliances, and as such, they’re
                   unreliable. They can be elitist, or just insular. As Jenna Wortham
                   pointed out in The New York Times Magazine, they are also prone
                   to exclude women of color. Fundamentally, a whisper network
                   consists of private conversations, and the document that I created
                   was meant to be private as well. It was active for only a few hours,
                   during which it spread much further and much faster than I ever
                   anticipated, and in the end, the once-private document was made
                   public — first when its existence was revealed in a BuzzFeed
                   article by Doree Shafrir, then when the document itself was posted
                   on Reddit.

                   A slew of think pieces ensued, with commentators alternately
                   condemning the document as reckless, malicious, or puritanically
                   anti-sex. Many called the document irresponsible, emphasizing that
                   since it was anonymous, false accusations could be added without
                   consequence. Others said that it ignored established channels in
                   favor of what they thought was vigilantism and that they felt
                   uncomfortable that it contained allegations both of violent assaults
                   and inappropriate messages. Still other people just saw it as catty
                   and mean, something like the “Burn Book” from Mean Girls.
                   Because the document circulated among writers and journalists,
                   many of the people assigned to write about it had received it from
                   friends. Some faced the difficult experience of seeing other, male
                   friends named. Many commentators expressed sympathy with the
                   aims of the document — women warning women, trying to help one
                   another — but thought that its technique was too radical. They
                   objected to the anonymity, or to the digital format, or to writing these


4 of 13                                                                                                      4/8/2019, 3:49 PM
I Started the Media Men List                            about:reader?url=https://www.thecut.com/2018/01/moira-donegan-i-start...
             Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 6 of 14 PageID #: 264

                   allegations down at all. Eventually, some media companies
                   conducted investigations into employees who appeared on the
                   spreadsheet; some of those men left their jobs or were fired.

                   None of this was what I thought was going to happen. In the
                   beginning, I only wanted to create a place for women to share their
                   stories of harassment and assault without being needlessly
                   discredited or judged. The hope was to create an alternate avenue
                   to report this kind of behavior and warn others without fear of
                   retaliation. Too often, for someone looking to report an incident or to
                   make habitual behavior stop, all the available options are bad ones.
                   The police are notoriously inept at handling sexual-assault cases.
                   Human-resources departments, in offices that have them, are
                   tasked not with protecting employees but with shielding the
                   company from liability — meaning that in the frequent occasion that
                   the offender is a member of management and the victim is not,
                   HR’s priorities lie with the accused. When a reporting channel has
                   enforcement power, like an HR department or the police, it also has
                   an obligation to presume innocence. In contrast, the value of the
                   spreadsheet was that it had no enforcement mechanisms: Without
                   legal authority or professional power, it offered an impartial, rather
                   than adversarial, tool to those who used it. It was intended
                   specifically not to inflict consequences, not to be a weapon — and
                   yet, once it became public, many people immediately saw it as
                   exactly that.

                   Recent months have made clear that no amount of power or money
                   can shield a woman from sexual misconduct. But like me, many of
                   the women who used the spreadsheet are particularly vulnerable:
                   We are young, new to the industry, and not yet influential in our
                   fields. As we have seen time after time, there can be great social


5 of 13                                                                                                      4/8/2019, 3:49 PM
I Started the Media Men List                            about:reader?url=https://www.thecut.com/2018/01/moira-donegan-i-start...
             Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 7 of 14 PageID #: 265

                   and professional consequences for women who come forward. For
                   us, the risks of using any of the established means of reporting
                   were especially high and the chance for justice especially slim.

                   When I began working in magazines as a new college graduate in
                   2013, I was furtively warned away from several of my industry’s
                   most well-known abusers. Over the intervening years, I’ve met
                   these characters in various guises. There was the hard-drinking
                   editor who had worked in all the most prestigious editorial
                   departments, who would down whiskeys until he was drunk enough
                   to mention that he could help your career if you slept with him.
                   There was the editor who would lean too close but who was funny
                   enough that he would often charm women into consensual
                   encounters that were then rumored to turn abruptly, frighteningly
                   violent. Last summer, I saw two of the most notorious of these men
                   clutching beers and laughing together at a party for a magazine in
                   Brooklyn. “Doesn’t everyone know about them?” another woman
                   whispered to me. “I can’t believe they’re still invited to these things.”
                   But of course we could believe it. By then, we’d become resigned to
                   the knowledge that men like them were invited everywhere.

                   What does it take to speak out against sexual assault and harassment? On
                   December 12, eight women met in New York for a conversation, led by
                   Rose McGowan, about the challenges of coming forward.

                   The spreadsheet was intended to circumvent all of this.
                   Anonymous, it would protect its users from retaliation: No one could
                   be fired, harassed, or publicly smeared for telling her story when
                   that story was not attached to her name. Open-sourced, it would
                   theoretically be accessible to women who didn’t have the
                   professional or social cachet required for admittance into whisper
                   networks. The spreadsheet did not ask how women responded to

6 of 13                                                                                                      4/8/2019, 3:49 PM
I Started the Media Men List                            about:reader?url=https://www.thecut.com/2018/01/moira-donegan-i-start...
             Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 8 of 14 PageID #: 266

                   men’s inappropriate behavior; it did not ask what you were wearing
                   or whether you’d had anything to drink. Instead, the spreadsheet
                   made a presumption that is still seen as radical: That it is men, not
                   women, who are responsible for men’s sexual misconduct.

                   There were pitfalls. The document was indeed vulnerable to false
                   accusations, a concern I took seriously. I added a disclaimer to the
                   top of the spreadsheet: “This document is only a collection of
                   misconduct allegations and rumors. Take everything with a grain of
                   salt.” I sympathize with the desire to be careful, even as all
                   available information suggests that false allegations are rare. The
                   spreadsheet only had the power to inform women of allegations
                   that were being made and to trust them to judge the quality of that
                   information for themselves and to make their own choices
                   accordingly. This, too, is still seen as radical: the idea that women
                   are skeptical, that we can think and judge and choose for ourselves
                   what to believe and what not to.

                   Nevertheless, when I first shared the spreadsheet among my
                   women friends and colleagues, it took on the intense sincerity of
                   our most intimate conversations. Women began to anonymously
                   add their stories of sexual assault; many of the accounts posted
                   there were violent, detailed, and difficult to read. Women recounted
                   being beaten, drugged, and raped. Women recounted being
                   followed into bathrooms or threatened with weapons. Many, many
                   women recounted being groped at work, or shown a colleague’s
                   penis. Watching the cells populate, it rapidly became clear that
                   many of us had weathered more than we had been willing to admit
                   to one another. There was the sense that the capacity for honesty,
                   long suppressed, had finally been unleashed. This solidarity was
                   thrilling, but the stories were devastating. I realized that the


7 of 13                                                                                                      4/8/2019, 3:49 PM
I Started the Media Men List                             about:reader?url=https://www.thecut.com/2018/01/moira-donegan-i-start...
             Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 9 of 14 PageID #: 267

                   behavior of a few men I had wanted women to be warned about
                   was far more common that I had ever imagined. This is what
                   shocked me about the spreadsheet: the realization of how badly it
                   was needed, how much more common the experience of sexual
                   harassment or assault is than the opportunity to speak about it. I
                   am still trying to grapple with this realization.

                   Over the course of the evening, the spreadsheet expanded further:
                   Many of the incidents reported there were physical, but there were
                   also accounts of repeated sexual remarks, persistent inappropriate
                   passes, unsolicited drunken messages. There was an
                   understanding of the ways that these less-grave incidents can
                   sometimes be harbingers of more aggressive actions to come, and
                   how they can accrue into soured relationships and hostile
                   environments. For clarity, I imposed a system that visibly
                   distinguished violent accusations from others: Once a man had
                   been accused of physical sexual assault by more than one woman,
                   his name was highlighted in red. No one confused a crude remark
                   for a rape, and efforts were made to contextualize the incidents with
                   notes — a spreadsheet allows for all of this information to be
                   organized and included. But the premise was accepted that all of
                   these behaviors were things that might make someone
                   uncomfortable and that individuals should be able to choose for
                   themselves what behavior they could tolerate and what they would
                   rather avoid.

                   I took the spreadsheet offline after about 12 hours, when a friend
                   alerted me that Shafrir would soon be publishing an article at
                   BuzzFeed making the document’s existence public. By then, the
                   spreadsheet had gone viral. I had imagined a document that would
                   assemble the collective, unspoken knowledge of sexual misconduct


8 of 13                                                                                                       4/8/2019, 3:49 PM
I Started the Media Men List                           about:reader?url=https://www.thecut.com/2018/01/moira-donegan-i-start...
            Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 10 of 14 PageID #: 268

                   that was shared by the women in my circles: What I got instead
                   was a much broader reckoning with abuses of power that spanned
                   an industry. By the time I had to take the document down, more
                   than 70 men had been named on the version that I was managing
                   (other versions, assembled after the spreadsheet was taken offline,
                   appeared later). The men ranged in age from their 20s to their 60s,
                   and 14 had been highlighted in red to denote more than one
                   accusation of sexual assault or rape. Some have expressed doubts
                   about the veracity of the claims in the document, but it’s impossible
                   to deny the extent and severity of the sexual-harassment problem
                   in media if you believe even a quarter of the claims that were made
                   on the spreadsheet. For my part, I believe significantly more than
                   that.

                   I can’t pretend that the spreadsheet didn’t frighten me. As the
                   stories accumulated and it became clear that many, many more
                   women were using the document than I had ever imagined, I
                   realized that I had created something that had grown rapidly
                   beyond my control. I was overwhelmed and scared. That night, I
                   went to a friend’s house to make dinner, and while I was there I
                   confided in her about my fears. I worried that managing the
                   document would eventually put me in the uncomfortable position of
                   needing to decide whose stories belonged there and whose didn’t. I
                   thought that I would lose my job and the career I’d worked so hard
                   to build. My friend could hear the anxiety in my voice; she urged me
                   to take the document down. But I was conflicted. What was going
                   on there was clearly cathartic for the women who were using it,
                   telling their stories, encouraging one another, saying that it had
                   happened to them too. Many women don’t have the privileges that
                   mitigate the risks of doing such a thing — privileges like whiteness,


9 of 13                                                                                                     4/8/2019, 3:49 PM
I Started the Media Men List                             about:reader?url=https://www.thecut.com/2018/01/moira-donegan-i-start...
            Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 11 of 14 PageID #: 269

                   health, education, and class — and I do; it would be easier for me
                   than for other people. I hoped that women reporters who saw the
                   document might use it as a tip sheet and take it upon themselves to
                   do the reporting that the document couldn’t do and find evidence, if
                   there was any, of the allegations made there. I began to think that
                   maybe some of the assaults that women were warning one another
                   about on the spreadsheet could be stopped by the power of the
                   spreadsheet itself.

                   I was incredibly naïve when I made the spreadsheet. I was naïve
                   because I did not understand the forces that would make the
                   document go viral. I was naïve because I thought that the
                   document would not be made public, and when it became clear that
                   it would be, I was naïve because I thought that the focus would be
                   on the behavior described in the document, rather than on the
                   document itself. It is hard to believe, in retrospect, that I really
                   thought this. But I did.

                   In some ways, though, I think the flaws in the spreadsheet were
                   also a result of my own cynicism. At the time when I made it, I had
                   become so accustomed to hearing about open secrets, to men
                   whose bad behavior was universally known and perpetually
                   immune from consequence, that it seemed like no one in power
                   cared about the women who were most vulnerable to it. Sexual
                   harassment and assault, even when it was violent, had been
                   tolerated for so long that it seemed like much of the world found it
                   acceptable. I thought that women could create a document with the
                   aim of helping one another in part because I assumed that people
                   with authority didn’t care about what we had to say there. In this
                   sense, at least, I am glad I was wrong.

                   In the weeks after the spreadsheet was exposed, my life changed

10 of 13                                                                                                      4/8/2019, 3:49 PM
I Started the Media Men List                            about:reader?url=https://www.thecut.com/2018/01/moira-donegan-i-start...
            Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 12 of 14 PageID #: 270

                   dramatically. I lost friends: some who thought I had been
                   overzealous, others who thought I had not been zealous enough. I
                   lost my job, too. The fear of being exposed, and of the harassment
                   that will inevitably follow, has dominated my life since. I’ve learned
                   that protecting women is a position that comes with few protections
                   itself.

                   This escalated when I learned Katie Roiphe would be publishing my
                   name in a forthcoming piece in Harper’s magazine. In early
                   December, Roiphe had emailed me to ask if I wanted to comment
                   for a Harper’s story she was writing on the “feminist moment.” She
                   did not say that she knew I had created the spreadsheet. I declined
                   and heard nothing more from Roiphe or Harper’s until I received an
                   email from a fact checker with questions about Roiphe’s piece.
                   “Katie identifies you as a woman widely believed to be one of the
                   creators of the Shitty Men in Media List,” the fact checker wrote.
                   “Were you involved in creating the list? If not, how would you
                   respond to this allegation?” The next day, a controversy ensued on
                   Twitter after Roiphe’s intention to reveal my identity was made
                   public. People who opposed the decision by Harper’s speculated
                   about what would happen to me as a result of being identified. They
                   feared that I would be threatened, stalked, raped, or killed. The
                   outrage made it seem inevitable that my identity would be exposed
                   even before the Roiphe piece ran. All of this was terrifying. I still
                   don’t know what kind of future awaits me now that I’ve stopped
                   hiding.

                   But over the past months I’ve also had many long, frank
                   conversations with other journalists, men and women, about sexual
                   harassment and assault in our industry. Many came to me with
                   stories of their own abuse, some of which they had been too afraid


11 of 13                                                                                                     4/8/2019, 3:49 PM
I Started the Media Men List                           about:reader?url=https://www.thecut.com/2018/01/moira-donegan-i-start...
            Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 13 of 14 PageID #: 271

                   to add to the spreadsheet, even anonymously. Others told me that
                   they had seen their own attacker or harasser on the document and
                   that they hadn’t put him there. That meant that what that person
                   had done to them, he had done to other people, too. In some of
                   these conversations, we spent hours teasing out how these men,
                   many of whom we knew to be intelligent and capable of real
                   kindness, could behave so crudely and cruelly toward us. And this
                   is another toll that sexual harassment can take on women: It can
                   make you spend hours dissecting the psychology of the kind of
                   men who do not think about your interiority much at all.

                   A lot of us are angry in this moment, not just at what happened to
                   us but at the realization of the depth and frequency of these
                   behaviors and the ways that so many of us have been drafted,
                   wittingly and unwittingly, into complicity. But we’re being challenged
                   to imagine how we would prefer things to be. This feat of
                   imagination is about not a prescriptive dictation of acceptable
                   sexual behaviors but the desire for a kinder, more respectful, and
                   more equitable world. There is something that’s changed:
                   Suddenly, men have to think about women, our inner lives and
                   experiences of their own behavior, quite a bit. That may be one
                   step in the right direction.

                   Last year, I wrote that women just recounting their experiences of
                   sexism did not seem like enough. I wanted action, legislation,
                   measurable markers of change. Now I think that the task at hand
                   might be more rudimentary than I assumed: The experience of
                   making the spreadsheet has shown me that it is still explosive,
                   radical, and productively dangerous for women to say what we
                   mean. But this doesn’t mean that I’ve lowered my hopes. Like a lot
                   of feminists, I think about how women can build power, help one


12 of 13                                                                                                    4/8/2019, 3:49 PM
I Started the Media Men List                          about:reader?url=https://www.thecut.com/2018/01/moira-donegan-i-start...
            Case 1:18-cv-05680-LDH-SJB Document 42-1 Filed 06/20/19 Page 14 of 14 PageID #: 272

                   another, and work toward justice. But it is less common for us to
                   examine the ways we might wield the power we already have.
                   Among the most potent of these powers is the knowledge of our
                   own experiences. The women who used the spreadsheet, and who
                   spread it to others, used this power in a special way, and I’m
                   thankful to all of them.

                   I Started the Media Men List




13 of 13                                                                                                   4/8/2019, 3:49 PM
